Citation Nr: 0833153	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1977 to April 
1983.  

2.  The veteran had no active duty service during a period of 
war.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. §§ 101(29), 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran seeks non-service-connected pension benefits.  
The veteran states that he did not serve during wartime, but 
argues that he did serve his country and should be entitled 
to benefits.  

In order to establish basic eligibility for nonservice-
connected pension benefits, it must be shown that the 
applicant veteran served in active military service during a 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2007).  Along with other periods not here 
applicable, the law and regulations recognize August 5, 1964, 
through May 7, 1975, and the period beginning August 2, 1990, 
as periods of wartime service.  38 U.S.C.A. § 101 (29), (33) 
(West 2002); 38 C.F.R. § 3.2 (2007).

The RO has confirmed that the veteran served on active duty 
from July 12, 1977 to April 14, 1983, and he does not dispute 
this fact.  Since this was not during a recognized period of 
war, he has no qualifying wartime service.  As the veteran 
lacks qualifying military service during a period of war, his 
claim for nonservice- connected pension benefits must be 
denied as a matter of law.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  As the 
veteran does not have the requisite military service during a 
period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 
1521 as well as 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility 
to nonservice-connected pension benefits.  As the disposition 
of this claim is based on the law as applied to undisputed 
facts, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis.


ORDER

Basic eligibility for entitlement to nonservice-connected 
pension benefits not having been established, the appeal is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs


